Exhibit 10.04
PALL CORPORATION
SUPPLEMENTARY PENSION PLAN
(As Amended and Restated on October 16, 2008, effective as of January 1, 2009)

 



--------------------------------------------------------------------------------



 



PALL CORPORATION
SUPPLEMENTARY PENSION PLAN
     Pall Corporation, a New York corporation (hereinafter called the
“Corporation”), recognizes the contributions to its growth and success which
have been made by certain key officers employed by the Corporation and desires
to retain the services of such individuals and to assure the Corporation of the
continued benefit of their experience and advice. Accordingly, the Corporation
has decided to provide such individuals with deferred compensation payable to or
for their benefit which, together with the other retirement benefits payable to
such individuals from the Corporation and under Title II of the Social Security
Act, will assure such individuals of sufficient funds during retirement.
ARTICLE I
DEFINITIONS
     As used in this Pall Corporation Supplementary Pension Plan (hereinafter
called the “Plan”), the following terms shall have the meanings described in
this Article I:
     Section 1.1 “Affiliated Corporation” means a member of a controlled group
of corporations of which the Corporation is a member. For purposes hereof, a
“controlled group of corporations” means a controlled group of corporations as
defined in section 1563(a) of the Internal Revenue Code, determined without
regard to Section 1563(b)(2)(C).
     Section 1.2 “Board of Directors” means the board of directors of the
Corporation.
     Section 1.3 “Committee” means the Committee appointed and acting for the
time being pursuant to Article VI.
     Section 1.4 “Compensation” means, for any Plan Year, the total of all
salary, incentive compensation and other bonus payments (a) payable for such
Plan Year to the Member from all Affiliated Corporations plus (b) amounts which
would have been payable for such Plan Year to the Member from Affiliated
Corporations but for the Member’s election to contribute such amounts to any
employee benefit plan or program (including but not limited to the Pall
Corporation 401(k) Plan, any “cafeteria plan” and the Management Stock Purchase
Plan and Employee Stock Purchase Plan adopted in 1999) pursuant to a salary
reduction or deduction agreement. The term “Compensation” does not include any
fringe benefits such as, but not limited to the provision of an automobile or
cash in lieu thereof, stock options, stock appreciation rights, initial award or
matching restricted stock units under the Management Stock Purchase Plan, or
other employer contributions by the Affiliated Corporations to all or any
employee retirement or benefit plans or programs, including but not limited to
the Pall Corporation 401(k) Plan and Supplementary Profit-Sharing Plan.
     Section 1.5 “Consumer Price Index” means the “Consumer Price Index for all
Urban Consumers for New York – Northern New Jersey – Long Island, NY-NJ-CT”
compiled and published by the Bureau of Labor Statistics of the United States
Department of Labor or any successor index thereto.

 



--------------------------------------------------------------------------------



 



     Section 1.6 “Disabled” means that the Member is, by reason of physical or
mental disability, incapable of performing the Member’s principal duties for an
aggregate of 130 working days out of any period of twelve consecutive months.
     Section 1.7 “Early Retirement Date” means the last day of the month
coinciding with or immediately following the later of (a) the date on which the
Member attains age 60 and (b) the date on which the Member’s pension under the
Plan vests in accordance with Section 2.1.
     Section 1.8 “Effective Date” means August 1, 1978.
     Section 1.9 Except as otherwise provided for specified Members in
Appendix A hereto, “Final Average Compensation” means one-third of the aggregate
of the Member’s Compensation for the three (3) Plan Years in which his or her
Compensation was highest out of the last five (5) or fewer Plan Years in which
he or she was a Member. If a person has been a Member for less than three full
Plan Years, Final Average Compensation means the greater of (a) if he or she was
a Member for only one full Plan Year, then his or her Compensation for that Plan
Year or if he or she was a Member for two full Plan Years, then the average of
his or her Compensation for those two Plan Years and (b) the average of his or
her Compensation for all Plan Years in which he or she was a Member. In
determining Compensation for a Plan Year for the purpose of the two preceding
sentences, the Member’s Compensation for the entire Plan Year shall be taken
into account even if he or she was not a Member for the entire Plan Year.
     Section 1.10 “Former Member” means a person who at the time he or she
ceased to be a Member was entitled to benefits under Article II or Article III.
     Section 1.11 “Member” means:
     (a) each person who on the Effective Date (i) had a written contract in
effect with the Corporation concerning his or her performance of services for
the Corporation, (ii) was an officer of the Corporation and (iii) was a member
of the Qualified Pension Plan;
     (b) each person who on February 10, 1982 or on any subsequent date prior to
January 1, 1997 meets all of the following three conditions: (i) has a written
contract in effect with the Corporation concerning his or her performance of
services for the Corporation which contract does not provide that membership in
the Plan is waived, (ii) is an officer of the Corporation (either a corporate
officer elected by the Board of Directors or a divisional or non-corporate
officer appointed by the President or the chief executive officer of the
Corporation pursuant to the by-laws), and (iii) is a member of the Qualified
Pension Plan;
     (c) Each person who on January 1, 1997 or on any date thereafter meets all
of the following three conditions: (i) is an officer of the Corporation residing
in the United States (either a corporate officer elected by the Board of
Directors or a divisional or non-corporate officer appointed by the chief
executive officer pursuant to the by-laws), (ii) is a member of the Qualified
Pension Plan; and (iii) has been approved in writing by the chief executive
officer for membership in the Plan; and
     (d) Each other person specified in Appendix B hereto.

3



--------------------------------------------------------------------------------



 



     A person who is ineligible to Retire under Article III shall cease to be a
Member on the day his or her employment with the Corporation and all other
Affiliated Corporations terminates. A person shall also cease to be a Member on
the date he or she Retires under Article III or dies.
     Section 1.12 “Normal Retirement Date” means the last day of the month
coinciding with or immediately following the date a Member attains age 65.
     Section 1.13 “Other Retirement Program” means (i) the Qualified Pension
Plan; (ii) the Pall (UK) Pension Fund; (iii) in the case of a person who becomes
a Member or after August 1, 2003, the Pall Supplementary Pension Scheme and the
Pall Executive Pension Scheme; and (iv) in the case of a person who becomes a
Member after July 11, 2000 and who is subsequently transferred to an Affiliated
Corporation outside the United States, any pension or retirement benefit, plan
or program (including government sponsored pension programs) covering employees
of such Affiliated Corporation in which such Member accrues a vested benefit.
     Section 1.14 “Plan Year” means the twelve consecutive month period
beginning on August 1 and ending on July 31 of the following year.
     Section 1.15 “Primary Social Security Benefit” means the following:
     (a) in the case of a Member entitled to a pension under Section 3.1 or
Section 3.4, the annual old-age insurance benefit payable to the Member on his
or her Normal Retirement Date, as computed under the provisions of Title II of
the Social Security Act in effect on his or her Normal Retirement Date and, in
the case of a person who becomes a Member on or after August 1, 2003, as
computed under the provisions of any similar governmental old-age insurance
benefit program of any country other than the United States (including but not
limited to the UK State Pension Scheme) if and to the extent applicable to such
Member;
     (b) in the case of a Member entitled to a pension under Section 2.2 or
Section 3.2, the annual old-age insurance benefit payable to the Member on his
or her Normal Retirement Date, as computed under the provisions of Title II of
the Social Security Act in effect on the date his or her pension commences under
Section 2.2 or Section 3.2 and, in the case of a person who becomes a Member on
or after August 1, 2003, as computed under the provisions of any similar
governmental old-age insurance benefit program of any country other than the
United States (including but not limited to the UK State Pension Scheme) if and
to the extent applicable to such Member; in making such computation in the case
of a Member entitled to a pension under Section 2.2, it will be assumed that the
Member will continue to receive “wages” as defined in Title II of the Social
Security Act in each Plan Year until his or her Normal Retirement Date in the
same amount as the Compensation he or she received in the last Plan Year during
which he or she was a Member for the entire Plan Year; and
     (c) in the case of a Member entitled to a pension under Section 3.3, the
annual disability benefit payable to the Member under the provisions of Title II
of the Social Security Act in effect on the date his or her pension commences
under Section 3.3 and, in the case of a person who becomes a Member on or after
August 1, 2003, as computed under the provisions of any similar governmental
old-age insurance benefit program of any country other than the

4



--------------------------------------------------------------------------------



 



United States (including but not limited to the UK State Pension Scheme) if and
to the extent applicable to such Member.
     The Committee may adopt rules governing the computation of the Primary
Social Security Benefit which shall be uniformly applicable to all persons
similar situated. The non-receipt by a Former Member of his or her Primary
Social Security Benefit because of failure to apply for the same, continued
employment, or for any other reason, shall be disregarded.
     Section 1.16 “Qualified Domestic Trust” means a trust described in section
2056A of the Internal Revenue Code of 1986, as amended.
     Section 1.17 “Qualified Pension Plan” means the plan qualified under
Section 401(a) of the Internal Revenue Code which was originally known as the
Pall Corporation Retirement Plan, subsequently known as the Pall Corporation
Pension Plan and, effective November 1, 1999, became known as the Pall
Corporation Cash Balance Pension Plan.
     Section 1.18 “Retirement” (including references to “Retired” or “Retires”)
shall mean the (i) the cessation of a Member’s employment with the Corporation
and all of its Affiliated Corporations irrespective of the reason therefor and
irrespective of whether initiated by the Corporation, an Affiliated Corporation,
the Member or otherwise, and (ii) for Members subject to taxation in the United
States, a “separation from service,” as defined in Section 409A.
     Section 1.19 “Section 409A” shall mean Section 409A of the Internal Revenue
Code of 1986, as amended, the regulations promulgated thereunder, and any
successor legislation or regulations.
ARTICLE II
VESTING
     Section 2.1 (a) Normal Vesting. Each Member who Retires for any reason
(other than his or her death) under circumstances in which he or she is not
entitled to retirement benefits under any of the provisions of Article III
shall, subject to the provisions of Section 4.3, be entitled to a vested pension
in the amount, and payable at such time, as provided in this Article II,
provided, however, that, notwithstanding the foregoing, a person who becomes a
Member on or after February 10, 1982 shall not be entitled to a vested pension
under this Article unless he or she is an employee of an Affiliated Corporation
on either

  (i)   his or her 60th birthday or, if later, the fifth anniversary of becoming
a Member of the Plan, or     (ii)   the date on which he or she has been
employed by an Affiliated Corporation or Corporations for a period of 25 years.



5



--------------------------------------------------------------------------------



 



     In addition, any Member who has held the position of Executive Vice
President of the Corporation at any time after February 10, 1982 shall be
entitled to a vested pension under this Article.
     (b) Upon Change in Control. In addition to the vesting provided for in
Section 2.1(a), upon the occurrence of a Change in Control (as hereinafter in
this paragraph defined) each Member who (A) Retires for any reason (other than
his or her death) under circumstances in which he or she is not entitled to
retirement benefits under any of the provisions of Article III and (B) who was a
member of the Executive Management Team of the Corporation at any time during
the 30-day period immediately preceding the occurrence of such Change in Control
shall, subject to the provisions of Section 4.3, be entitled to a vested pension
in the amount, and payable at such time, as provided in this Article. A “Change
in Control” for purposes of this Section 2.1(b) shall mean the occurrence of any
of the following:

  (i)   the “Distribution Date” as defined in Section 3 of the Rights Agreement
dated as of November 17, 1989 between the Corporation and United States Trust
Company of New York as Rights Agent, as amended by Amendment No. 1 to Rights
Agreement dated April 20, 1999 and as the same may have been further amended or
extended to the time in question or in any successor agreement (the “Rights
Agreement”); or     (ii)   any event described in Section 11(a)(ii)(B) of the
Rights Agreement; or     (iii)   any event described in Section 13 of the Rights
Agreement, or     (iv)   the date on which the number of duly elected and
qualified directors of the Corporation who were not either elected by the
Corporation’s Board of Directors or nominated by the Board of Directors or its
Nominating Committee for election by the shareholders shall equal or exceed
one-third of the total number of directors of the Corporation as fixed by its
by-laws.

     Section 2.2 Amount and Payment of Vested Pension. The vested pension shall
be a monthly pension commencing on the first day of the month after such Former
Member has attained his or her Early Retirement Date. The monthly pension under
this Section shall be equal to the amount computed under Section 3.1, without
any reduction if the pension of such Former Member commences prior to his or her
Normal Retirement Date.
     Section 2.3 Death Benefit to Spouse. If a Member dies after becoming
entitled to a vested pension but prior to becoming entitled to retirement
benefits under any of the provisions of Article III, and prior to the
commencement of the payment of his or her pension under this Article, and if
such Member is survived by a spouse to whom he or she has been lawfully married
for at least one year prior to his or her death, then such spouse shall be
entitled to receive a monthly pension for life, commencing on the first day of
the month following the date of the Member’s death or, if later, the date that
would have been the Member’s Early Retirement Date if he or she had not died.
The monthly pension under this Section shall be equal to fifty percent (50%) of
the pension, computed in accordance with Section 3.1, the Member would have been

6



--------------------------------------------------------------------------------



 



entitled to receive if he or she had retired on the later of his or her Early
Retirement Date or the date of his or her death.
     Notwithstanding the foregoing, if a federal estate tax marital deduction is
available for amounts passing to a Member’s spouse only if such amounts pass in
a Qualified Domestic Trust, then the amounts otherwise payable to such spouse
pursuant to this Section 2.3 upon the Member’s death shall not be paid to such
spouse but shall be paid, instead, to a Qualified Domestic Trust, if the Member
has so directed either (x) in a written instrument executed by the Member and
filed with the Committee (and not revoked by him prior to his or her death) or
(y) in the Member’s last will and testament. Any payments to be made to a
Qualified Domestic Trust pursuant to the preceding sentence shall be made in the
same amounts, and at the same times, as such payments would have been made if
payable directly to the Member’s spouse in the absence of such direction.
ARTICLE III
BENEFITS
     Section 3.1 Normal Retirement Pension. Each Member who Retires on his or
her Normal Retirement Date shall be entitled to receive a monthly pension
commencing on the first day of the month following his or her Normal Retirement
Date. The monthly pension payable under this Section shall be equal to
one-twelfth (1/12) of the amount determined as follows:
     (a) fifty percent (50%) of the Member’s Final Average Compensation (seventy
percent (70%) as to a Member who on March 16, 1987 held the office of Executive
Vice President of the Corporation), reduced by
     (b) the sum of

  (i)   the total annual pension payable to the Member under all Other
Retirement Programs (excluding any portion thereof attributable to contributions
to such Other Retirement Programs by such Member), and     (ii)   the Member’s
Primary Social Security Benefit.

     For purposes of this Section, the amount of the pension payable to the
Member under any Other Retirement Program shall be deemed to be the amount
payable thereunder to the Member in the form of a single life annuity for the
Member’s life beginning on the date the monthly pension under this Plan
commences (the “Commencement Date”), whether or not the Member receives payment
of such pension in such form or at such time. In the case of a reduction in a
monthly pension by virtue of clause (b)(i) next above, any foreign currency in
which the annual pension under any Other Retirement Program is payable shall be
translated into U.S. dollars initially at the exchange rate reported by the Wall
Street Journal in its issue published on or nearest to the Commencement Date and
such exchange rate shall remain in effect until the first anniversary of the
Commencement Date. On such first and each subsequent anniversary of the
Commencement Date, the monthly pension payable hereunder during the preceding
12 months shall be recalculated based on the rate in the Wall Street Journal in
its issue published on or nearest to each dates on which a monthly pension
payment hereunder is payable and the

7



--------------------------------------------------------------------------------



 



difference between the amount deducted during the preceding 12 months and the
recalculated amount, if in favor of the Member, shall be paid to him or her (or
surviving spouse if a surviving spouse is the payee) with the next monthly
payment or, if in favor of the Corporation, shall be deducted from the next
monthly payment or payments due to the Member (or surviving spouse) hereunder.
On each anniversary of the Commencement Date, the amount of the reduction in the
monthly pension hereunder pursuant to clause (b)(i) next above shall be
recalculated based on the exchange rate reported by the Wall Street Journal in
its issue published on or nearest to such anniversary and that rate shall be
used in determining the amount of the monthly pension payable hereunder for the
ensuing 12 months, until the next annual recalculation provided for above.
     Section 3.2 Early Retirement Pension. A Member who has attained his or her
Early Retirement Date may retire on the last day of any month which is not less
than thirty (30) days after he or she has filed a written request for Retirement
on such day with the Committee. In such event, a Member shall be entitled to
receive a monthly pension commencing on the first day of the month after his or
her or her Retirement. The monthly pension under this Section shall be equal to
the amount computed under Section 3.1, without any reduction because payment
commences prior to his or her Normal Retirement Date.
     Section 3.3 Disability Retirement Pension. A Member who Retires as a result
of becoming Disabled shall be entitled to receive a monthly pension commencing
on the first day of the month after such disability has continued for six months
and continuing only during such period during which such Member is Disabled.
Notwithstanding the foregoing, the pension of any Member who ceases to be
Disabled after he or she has attained his or her Normal Retirement Date shall
continue during his or her lifetime. The monthly pension under this Section
shall be equal to the amount computed under Section 3.1 without any reduction
because payment commences prior to his or her Normal Retirement Date.
     Section 3.4 Delayed Retirement Pension. Each Member who Retires after his
or her Normal Retirement Date shall be entitled to receive a monthly pension
commencing on the first day of the month after his or her Retirement. The
monthly pension under this Section shall be equal to the greater of (a) the
amount computed under Section 3.1 or (b) the amount computed under Section 3.1
after first determining “Final Average Compensation” on the basis of the Plan
Year in which the Member’s Normal Retirement Date occurred and the immediately
preceding four Plan Years (the immediately preceding nine Plan Years in the case
of the persons who were Chairman of the Board, Vice Chairman of the Board and
President of the Corporation on March 16, 1987) and then multiplying the pension
amount thus computed by the percentage increase, if any, of the Consumer Price
Index for the month immediately preceding the month in which the Member’s
pension under this Section is to commence over the Consumer Price Index for the
month in which the Member’s Normal Retirement Date occurred.
     Section 3.5 Death Benefit to Spouse. If a Member who is eligible to retire
and thereupon receive a pension under this Article dies prior to the
commencement of payment of his or her pension and the Member is survived by a
spouse to whom he or she has been lawfully married for at least one year prior
to his or her death, such spouse shall be entitled to receive a monthly pension
for life, commencing on the first day of the month following the date of the
Member’s death. The monthly pension under this Section shall be equal to fifty
percent (50%) of the pension the Member would have been entitled to receive
under this Article had he or she

8



--------------------------------------------------------------------------------



 



retired on the date of his or her death under the Plan and all Other Retirement
Programs in which he or she was a participant.
     Notwithstanding the foregoing, if a federal estate tax marital deduction is
available for amounts passing to a Member’s spouse only if such amounts pass in
a Qualified Domestic Trust, then the amounts otherwise payable to such spouse
pursuant to this Section 3.5 upon the Member’s death shall not be paid to such
spouse but shall be paid, instead, to a Qualified Domestic Trust, if the Member
has so directed either (x) in a written instrument executed by the Member and
filed with the Committee (and not revoked by him prior to his or her death) or
(y) in the Member’s last will and testament. Any payments to be made to a
qualified Domestic Trust pursuant to the preceding sentence shall be made in the
same amounts, and at the same times, as such payments would have been made if
payable directly to the Member’s spouse in the absence of such direction.
     Section 3.6 Restoration of Former Members to Employment. If any Former
Member who is entitled to a pension under Article II or this Article again
becomes an employee of any Affiliated Corporation, his or her pension (if any
was being paid) shall continue, including upon his or her subsequent Retirement.
     Section 3.7 Delay of Payment to Key Employees. Notwithstanding any
provision in this Article III or in Section 4.1 to the contrary, in the case of
any Member (i) who Retires on or at any time after January 1, 2005 and (ii) who
immediately prior to Retirement was a “specified employee” of the Corporation
within the meaning of Section 409A, the payments otherwise required to be made
hereunder to such Member shall be subject to the following provisions:
     (a) Except as provided in (c) below, no amount otherwise required to be
paid to such Member under any Section of this Article III on or after the
Member’s Retirement that would be considered to be deferred compensation (within
the meaning of Treasury Regulation Section 1.409A-1(b)(1)) shall be paid to the
Member before the date (the Member’s Delayed Payment Date”) which is six months
after his or her Retirement. On the Member’s Delayed Payment Date, there shall
be paid to the Member, in a single cash lump sum, an amount equal to the
aggregate amount of the monthly pension payments he or she would have received
by such date in the absence of the provisions of the preceding sentence (the
Member’s “Delayed Pension Payments”), plus interest thereon at the Delayed
Payment Interest Rate (as defined in (d) below) computed from the date on which
each such payment otherwise would have been made to the Member until the
Member’s Delayed Payment Date.
     (b) If any such Member whose monthly pension payments are delayed pursuant
to (a) above should die before his or her Delayed Payment Date, his or her
Delayed Pension Payments, plus interest thereon at the Delayed Payment Interest
Rate computed from the date on which each such payment otherwise would have been
made to the Member until the day before the date of payment, shall be paid, in a
single lump sum, to the Member’s surviving spouse if the Member is survived by a
spouse to whom the Member had been lawfully married for at least one year prior
to the Member’s death or, if the Member is not survived by such a spouse, to the
Member’s estate. Such payment shall be deemed paid into a constructive trust for
the benefit of the spouse or estate as applicable upon the Participant’s death,
and distributed by no later than seven business days after the Corporation
receives written notice of the Member’s death.

9



--------------------------------------------------------------------------------



 



     (c) In the case of any such Member whose Retirement occurs at any time
during 2005, the monthly pension payments scheduled to be made to such Member
during 2005 shall not be subject to delay in accordance with the provisions of
(a) above, to the extent such payments are in fact made on or prior to
December 31, 2005. The payments so made shall be treated as having been made to
such Member upon his or her partial termination of participation in this Plan,
for purposes of Q & A 20 of IRS Notice 2005-1.
     (d) For purposes of (a) and (b) above, the “Delayed Payment Interest Rate”
shall mean, with respect to any Member any of whose monthly pension payments are
delayed pursuant to (a) above, the national average annual rate of interest
payable on jumbo six month bank certificates of deposit, as quoted in the
business section of the most recently published Sunday edition of the New York
Times preceding the Member’s Retirement.
     (e) Notwithstanding any delay in the payment of a Member’s pension pursuant
to this Section 3.7, payment of such Member’s pension shall be treated as having
commenced on the first day of the month following the Member’s Retirement for
purposes of Sections 3.5 and 4.2 and for all other purposes of the Plan.
ARTICLE IV
PAYMENT AND FORM OF PENSIONS
     Section 4.1 Payment of Pensions. All pensions payable pursuant to
Article II or Article III shall, upon application therefor by a Member, Former
Member, spouse or beneficiary and approval thereof by the Committee, be paid by
the Corporation, acting on the direction of the Committee, provided, however,
that the Corporation shall be obligated to pay a pension to which a Member,
Former Member, spouse or beneficiary is entitled by the terms of this Plan
notwithstanding the failure or refusal of the Committee to approve or direct
payment of such pension unless the Committee has a valid basis for such failure
or refusal by the terms of this Plan. Payment of pensions shall begin on the
first day of the month as provided in Article II or Article III and shall cease
after the first day of the month coinciding with or immediately preceding the
death of the Former Member, spouse or beneficiary.
     Section 4.2 Form of Pensions. The pension payable to a Member or Former
Member under Article II or Article III shall be paid in such form as the Member
or Former Member has elected, other than a single lump sum distribution form,
and provided that, on the day on which the Member or Former Member makes such
election, his or her elected form of payment is an authorized form of payment
under any Other Retirement Program in which the Member or Former Member is a
participant. If the pension the Member or Former Member receives under this Plan
is to be paid in a form other than a monthly pension payable only during the
lifetime of the Member or Former Member, such pension shall be adjusted so that
it is the actuarial equivalent of such lifetime only pension. The actuarial
factors used in determining such actuarial equivalent shall be the same
actuarial factors which are in use, on the day on which the pension hereunder
commences, by the Other Retirement Program to determine actuarial equivalence
for the same form of payment in which the Member’s or Former Member’s pension
hereunder is to be paid.

10



--------------------------------------------------------------------------------



 



     An election as to the form of payment for the pension payable to a Member
or Former Member under Article II or Article III shall be made in writing, shall
specify the form of payment selected, and shall be filed with the Committee no
later than 30 days after such individual has become a Member pursuant to
Section 1.10 or, in the case of any individual who was a Member or Former Member
on May 1, 1989, by no later than June 30, 1989.
     At the time such election is made, the Member or Former Member may also
elect an alternative form of payment for his or her pension hereunder, provided
that the alternate form so selected does not result in a delay in the date of
the commencement of payment, and have payment of his or her pension made
automatically in such alternative form in the event that (a) in the case of a
Member or Former Member who is single at the time of his or her election, the
Member or Former Member is married at the time payment of his or her pension is
to commence or (b) in the case of a Member or Former Member who is married at
the time of his or her election, such Member or Former Member is not married or
is legally separated at the time payment of his or her pension is to commence,
or, if at such time, the Member or Former Member’s spouse has a terminal
illness. The spouse of a Member or Former Member shall be treated as having a
“terminal illness” if the spouse has incurred any illness or injury that, in the
judgment of the Committee, has been determined by competent medical evidence to
be likely to result in the death of such spouse within a period of three years
from the date on which the terminal nature of such illness or injury was first
determined.
     A Member or Former Member may elect, as an alternative form of payment, any
form, other than a single lump sum distribution form, that, on the day on which
such election is made, is an authorized form of payment under any Other
Retirement Program in which the Member or Former Member is a participant. Any
individual who was a Member or Former Member on June 30, 1989, may elect an
alternative form of payment pursuant to the preceding paragraph by specifying in
writing the alternative form selected and filing same with the Committee no
later than 30 days after December 19, 1989.
     Any election made by a Member or Former Member as to the form of payment,
or alternative form of payment, of his or her pension hereunder shall be
irrevocable.
     Notwithstanding any other provision herein to the contrary, if under the
form of payment that a Member or Former Member has elected under this
Section 4.2 any amounts are otherwise payable to the Member’s or Former Member’s
spouse upon the death of the Member or Former Member, and if at the time of the
Member’s or Former Member’s death a federal estate tax marital deduction is
available for amounts passing to such Member’s or Former Member’s spouse only if
such amounts pass in a Qualified Domestic Trust, then the amounts so payable
shall not be paid to such spouse but shall be paid, instead, to a Qualified
Domestic Trust, if the Member or Former Member has so directed, either (x) in a
written instrument executed by the Member or Former Member and filed with the
Committee (and not revoked by him prior to his or her death) or (y) in the
Member or Former Member’s last will and testament. Any payments to be made to a
Qualified Domestic Trust pursuant to the preceding sentence shall be made in the
same amounts, and at the same times, as such payments would have been made if
payable directly to the Member’s or Former Member’s spouse in the absence of
such direction.

11



--------------------------------------------------------------------------------



 



     Section 4.3 Conditions of Payment of Pensions. The payment of any pension
under this Plan to a Former Member, spouse or beneficiary is contingent on the
following:
     (a) that at no time either prior to or subsequent to Retirement or other
termination of employment shall such Member or Former Member engage in any
business or other activity which, in the reasonable judgment of the Committee,
is competitive with any activity of an Affiliated Corporation, except that it
shall not be deemed a violation of this Section 4.3(a) or of Section 4.3(b) for
a Member or Former Member to engage in any such competitive activity after the
Corporation has terminated an employment agreement in effect with such Member or
Former Member if by the terms of such employment agreement the Member or Former
Member is not prohibited from engaging in such competitive activity immediately
following such termination by the Corporation;
     (b) that at no time either prior to or subsequent to his or her Retirement
or other termination of employment shall such Member or Former Member violate
the provisions of his or her secrecy or invention agreements with the
Corporation (if the Member or Former Member is or was a party to the “Pall
Corporation Employee Agreement” substantially in the form annexed as Exhibit A
to the Plan as amended in October 1987, then said Employee Agreement shall be
deemed a “secrecy or invention agreement” referred to in this Section 4.3(B)),
and
     (c) that such Member or Former Member shall not have been discharged by the
Corporation or another Affiliated Corporation as a result of gross negligence or
willful misconduct, and he or she shall not, while a Member, have engaged in
conduct which, had it been known at the time, would have resulted, on the
grounds of gross negligence or willful misconduct, in his or her discharge by
the Corporation or another Affiliated Corporation.
     If the Committee determines that such Member or Former Member has violated
any of the conditions of this Section it shall notify such Member or Former
Member and the obligation of the Corporation to make any payments to such Member
or Former Member or his or her spouse or beneficiary shall forthwith terminate,
provided that no amount paid prior to the date of such determination by the
Committee shall be required to be repaid. Any action by the Committee under this
Section must be taken within one year from the date by which the facts which
constitute a violation of any of the conditions of this Section have been
brought to the attention of the Committee.
ARTICLE V
CERTAIN RIGHTS AND LIMITATIONS
     Section 5.1 Prohibition Against Alienation of Benefits. No benefit under
the Plan shall be subject in any manner to anticipation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt so to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void; nor shall any such benefit be in any manner liable for or subject to
garnishment, attachment, execution or levy, or liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled to
such benefits; and in the event that the Committee shall find that any Member,
Former Member or his or her spouse or beneficiary has become bankrupt or has
attempted to anticipate, alienate, sell, transfer, assign, pledge, encumber

12



--------------------------------------------------------------------------------



 



or charge any benefits under the Plan, then payment of such benefit shall, in
the discretion of the Committee, cease and terminate, and in that event the
Committee shall hold or apply the same to or for the benefit of such Member,
Former Member or spouse or the children or other dependents of the same, or
beneficiary in such manner and in such proportions as the Committee may deem
proper, and any such application shall be a complete discharge of all
liabilities of the Corporation therefor.
     Section 5.2 Incompetency. In the event that the Committee shall find that a
Member, Former Member or other person entitled to a benefit under the Plan is
unable to care for his or her affairs because of illness or accident or because
he or she is a minor, the Committee may direct that any benefit payment due him,
unless claim shall have been made therefor by a duly appointed guardian,
committee or other legal representative, be paid to a spouse, child, parent or
other blood relative of such person or to anyone found by the Committee to have
incurred expense for the support and maintenance of such person, and any such
payment so made shall be a complete discharge of all liabilities of the
Corporation therefor.
     Section 5.3 No Right to Continued Employment. The establishment and
continuation of the Plan by the Corporation shall not confer any legal rights
upon any Member or any person to continued employment, nor shall such
establishment or continuation interfere with the rights of the Corporation to
discharge any Member and to otherwise treat him without regard to the effect
which such discharge might have upon him as a Member.
     Section 5.4 Payment of Taxes. The Corporation shall have the right to
deduct and withhold from any amount which it is otherwise obligated to pay under
the Plan any amount which it may be required to deduct or withhold pursuant to
any applicable statute, law, regulation or order of any jurisdiction whatsoever.
The Corporation shall not be required to pay any amount to the spouse or
beneficiary of any deceased Member pursuant to Article III until such spouse,
beneficiary or the legal representatives of the deceased Member shall have
furnished the Committee with evidence satisfactory to the Corporation of the
payment or the provision for the payment of any estate, transfer, inheritance or
death taxes which may be payable with respect thereto.
ARTICLE VI
ADMINISTRATION OF THE PLAN
     Section 6.1 Appointment of Committee. The Board of Directors shall appoint
a Committee of not less than three nor more than five persons who shall serve at
the pleasure of said Board. Any vacancy in the Committee arising by death,
resignation or otherwise shall be filled by the Board of Directors.
     Section 6.2 Duties and Powers of the Committee. The Committee shall be
responsible for the control and management of the operation and administration
of the Plan and the proper execution of its provisions. It shall also be
responsible for the construction of the Plan and the determination of all
questions arising hereunder. It shall maintain all necessary books of

13



--------------------------------------------------------------------------------



 



accounts and records. In furtherance of the foregoing, the Committee shall have
the sole power and responsibility (i) to establish, interpret, enforce, amend
and revoke from time to time such rules and regulations for the administration
of the Plan and the conduct of its business as it deems appropriate, provided
such rules and regulations are uniformly applicable to all persons similarly
situated, (ii) to receive and approve or disapprove (where approval is required)
elections of Members and Former Members to receive benefits, to otherwise
determine the entitlement of Members, Former Members and their spouses and
beneficiaries to benefits under the Plan and to decide any disputes which may
arise relative to the rights of the Members, Former Members and their spouses
and beneficiaries with respect to such benefits, and (iii) to keep all
appropriate records and data pertaining to the interests of the Members, Former
Members and their spouses and beneficiaries in the Plan. Any action which the
Committee is required or authorized to take shall, to the extent permitted by
applicable law, be final and binding upon each and every person who is or may
become interested in the Plan, provided, however, that nothing in this
Section 6.2 is intended to or shall be deemed or construed to empower the
Committee to deny to any person a pension to which such person is entitled by
the terms of this Plan other than this Section 6.2 or to deprive any person of
the right to a determination by a court of competent jurisdiction of whether
such person is entitled to a pension pursuant to this Plan and of the amount and
other terms of such pension.
     Section 6.3 Conduct of Affairs of Committee. The Committee shall hold such
meetings upon such notice at such place or places and at such times as it may
from time to time deem appropriate. The Committee may act by a majority of its
members in office from time to time. The action of such majority may be taken at
a meeting of the Committee or pursuant to written consent of such majority
without a meeting. It shall elect from time to time one of its own members to
act as Chairman and a different person, who may but need not be a member of the
Committee, to act as Secretary. It may authorize any one or more of its members
to execute and deliver any documents on behalf of the Committee.
     Section 6.4 Expenses and Liability. The expenses of administering the Plan
shall be paid by the Corporation. The members of the Committee shall serve
without compensation for their services as such, but shall be reimbursed by the
Corporation for any expenses they may individually or collectively incur in the
performance of their duties hereunder. No member of the Committee shall be
personally liable for anything done or omitted to be done by him unless it shall
have been judicially determined that the member failed to perform his or her
duties under the Plan in good faith and in a prudent manner.
     Section 6.5 Indemnification of Committee Members. The Corporation shall, to
the maximum extent permitted under applicable law, indemnify each member of the
Committee from and against any and all claims, actions, demands, losses,
damages, expenses and liabilities arising from any act or omission of the member
in connection with the performance of his or her duties hereunder and for which
the member is not reimbursed or otherwise made whole under any contract or
contracts of insurance maintained by the Corporation for the purpose of
indemnifying the member from and against any and all such claims, actions,
demands, losses, damages, expenses and liabilities which may arise therefrom.
Such indemnification shall include attorneys’ fees and all other costs and
expenses reasonably incurred by the member in defense of any claim or action
brought or asserted against him arising from such act or omission.
Notwithstanding the foregoing, the Corporation shall not indemnify any member of
the

14



--------------------------------------------------------------------------------



 



Committee with respect to any claims, actions, demands, losses, damages,
expenses and liabilities arising from any act or omission of the member with
respect to the performance of his or her duties hereunder if such act or
omission is deemed by the Corporation to constitute gross negligence, willful
misconduct, criminal conduct or dealing with the Plan for his or her own benefit
or for his or her own account.
     Section 6.6 Claims Procedure. A Member, Former Member, spouse or
beneficiary may claim any benefits under the Plan which such person believes is
properly payable pursuant to the provisions of the Plan by filing an application
therefor. Such claim shall be filed with the Committee on a form approved by it.
The claim shall be approved or denied by the Committee within ninety (90) days
after the claim was filed. If the Committee in its sole discretion determines
that special circumstances exist which require an extension of time to process
the claim, the Committee shall (i) give the claimant written notice, within
ninety (90) days after the claim was filed, specifying the special circumstances
and the expected date of a decision on the claim and (ii) approve or deny the
claim within 180 days after the claim was filed.
     If the claim is denied in full or in part, the claimant shall be given
written notice setting forth, in a manner calculated to be understood by the
claimant, (i) the specific reason or reasons for such denial, (ii) specific
reference to the pertinent provision or provisions of the Plan upon which such
denial was based, (iii) a description of any additional information,
documentation or other material necessary for the claimant to perfect his or her
claim and an explanation of why such information, documentation or other
material is necessary, and (iv) an explanation of the procedure for obtaining a
review of the denial of the claim. The claimant or his or her duly authorized
representative may request a review of the denial of the claim by filing with
the secretary of the Committee a written request for review within, and only
within, the period of sixty (60) days commencing with the date the denial of the
claim was posted by registered or certified mail to the claimant. The claimant
and his or her duly authorized representative shall be given a reasonable
opportunity to review the documents of the Plan and to submit their written
issues and comments to the Committee at any time prior to the expiration of the
aforesaid 60-day period.
     Within the period of sixty (60) days of the date a request for review of a
denial of claim is received by the Committee, the Committee shall consider the
request and post its final decision to the claimant by registered or certified
mail. In the event that the Committee in its sole discretion determines that a
hearing is warranted, and a hearing is held before the Committee (at which
hearing the claimant and his or her duly authorized representative shall be
given a reasonable opportunity to present their views), or in the event that the
Committee determines that the case otherwise presents special circumstances
requiring an extension of time for processing the request for review, the
Committee shall (i) give the claimant written notice of the extension within
sixty (60) days after receiving the request for review and (ii) post its final
decision to the claimant by registered or certified mail not later than 120 days
after the date the request for review was received by the Committee. Such
decision shall be written in a manner calculated to be understood by the
claimant, and shall fully set forth the reason or reasons for the decision, with
specific references to the pertinent provision or provisions of the Plan upon
which the decision was based.

15



--------------------------------------------------------------------------------



 



ARTICLE VII
CONTRACTUAL OBLIGATION
     The obligation of the Corporation under this Plan to make payments of
pensions when due is merely contractual, and all such pensions shall be paid
from the general revenues of the Corporation. Nothing contained in this Plan
shall require the Corporation to segregate or earmark any cash or other property
for any Member, Former Member, spouse or beneficiary.
ARTICLE VIII
AMENDMENT AND TERMINATION
     Section 8.1 Amendment and Termination. The Plan may not be amended or
terminated, in whole or in part, without the written consent of (a) each Member,
(b) each Former Member and (c) any spouse or beneficiary of a Member or Former
Member who at the time of the proposed amendment or termination is receiving
benefits under the Plan subsequent to the death of the Member or Former Member.
Notwithstanding the foregoing, no such consent shall be required from a Member,
Former Member, spouse or beneficiary as to whom the proposed amendment to, or
termination of, the Plan would not under any circumstances or at any time reduce
the benefits payable under the Plan to such Member, Former Member, spouse or
beneficiary.
     Section 8.2 Successors and Assigns. The Plan shall be binding upon and
inure to the benefit of the Corporation and its successors and assigns, but no
assignment shall relieve the Corporation of any of its obligations or
liabilities hereunder to a Member, Former Member, spouse or beneficiary without
the written consent of such person.
ARTICLE IX
CONSTRUCTION
     Section 9.1 Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of New York.
     Section 9.2 Words and Headings. As used herein, the masculine gender shall
be deemed to refer to the feminine, and the singular person shall be deemed to
refer to the plural, wherever appropriate. The headings of Articles and Sections
are inserted for convenience and reference only, and in the event of any
conflict between the text of any provision of the Plan and the heading thereof,
the text shall control.

16



--------------------------------------------------------------------------------



 



SUPPLEMENTARY PENSION PLAN
APPENDIX A (as amended on March 28, 2003)
     Anything in Section 1.8 to the contrary notwithstanding: (a) in the case of
each Member who on March 16, 1987 held the office of Chairman of the Board
(David B. Pall), Vice Chairman of the Board (Abraham Krasnoff) or President
(Maurice G. Hardy) of the Corporation, the term “Final Average Compensation”
means one-half of the aggregate of such Member’s Compensation for the two
(2) Plan Years in which his Compensation was highest out of the last ten
(10) Plan Years in which he or she was a Member; (b) in the case of Henry
Petronis, who on March 16, 1987 held the office of Executive Vice President of
the Corporation, the term “Final Average Compensation” means one-half of the
aggregate of such Member’s Compensation for the two (2) Plan Years in which his
Compensation was highest out of the last five (5) Plan Years in which he or she
was a Member; (c) in the case of Stanley Wernick, who on April 28, 1992 held the
office of Senior Vice President and Treasurer and Chief Financial Officer of the
Corporation, the term “Final Average Compensation” means one-half of the
aggregate of such Member’s Compensation for the two (2) Plan Years in which his
Compensation was highest out of the last five (5) Plan Years in which he or she
was a Member; (d) in the case of Arnold Weiner, who on October 6, 1997 was a
Group Vice President of the Corporation, the term “Final Average Compensation”
means one-third of the aggregate of his Compensation for the three (3) Plan
Years in which his Compensation was highest out of the last seven (7) Plan Years
in which he or she was a Member; and (e) in the case of Charles Grimm, for the
purpose of determining his Final Average Compensation under § 1.8, his
compensation for the Plan Year ending July 31, 2003 shall be deemed to include a
bonus of the greater of (i) 70% of the Base Salary payable to him for said Plan
Year under his Employment Agreement dated November 15, 2001 as amended by
Amendment dated July 16, 2002, or (ii) the Bonus Compensation in fact payable to
him for said Plan Year under said Employment Agreement as so amended.

 



--------------------------------------------------------------------------------



 



SUPPLEMENTARY PENSION PLAN
APPENDIX B
     Supplementing Section 1.10, ”Member” means, in addition to the persons
identified therein, the following :
     (e) each person who on October 20, 1980 held the office of President of
either of the following Affiliated Corporations:
     Mectron Industries Inc.
     Pallflex, Inc.;
     (f) the person who, on July 6, 1986, held the office of President of Pall
Pneumatic Products Corporation (an Affiliated Corporation); and
     (g) Roy Sheaff, who on May 1, 1990 was an appointed vice president of the
Corporation.

 